DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/CN2018/104234 filed on 9/5/2018. Acknowledgment is made of applicant's claim for foreign priority based on an application CN201711148634.1 filed in China on 11/17/2017. Claims 1-11, 14 and 16-23 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "determining an effective initial moment for PDSCH transmission according to the maximum time interval difference T_delta and the moment of the time-domain position…" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10-11, 14, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0109692, hereinafter Gao) in view of Li et al. (US 2019/0159251, hereinafter Li).

Regarding claim 1, Gao discloses an Acknowledgement (ACK)/Negative Acknowledgement (NACK) reporting method, comprising: determining, by a User Equipment (UE), according to signaling sent by a base station, a time- domain position for ACK/NACK reporting of one or more Physical Downlink Shared Channel (PDSCH) transmissions [A terminal receives downlink control information carrying an indication for determining a time domain position of ACK/NACK feedback information (see Gao paragraph 0091). The terminal determines a time domain position of ACK/NACK feedback information of physical downlink shared channel according to the indication (Gao paragraph 0135. Also see Gao Figure 3A)]; and
Reporting, by the UE, ACKs/NACKs of M PDSCH transmissions meeting a limiting condition at the time-domain position, M being an integer greater than 0 [The terminal transmits the ACK/NACK feedback information at the determined time domain position  (Gao paragraph 0135, Figure 3A)].
Gao does not expressly disclose M PDSCH transmissions meeting a limiting condition at the time-domain position. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao to have the feature of reporting, by the UE, ACKs/NACKs of M PDSCH transmissions meeting a limiting condition at the time-domain position, M being an integer greater than 0; as taught by Li. The suggestion/motivation would have been to provide the HARQ-ACK information transmission method to solve the problem of low transmission probability and feedback efficiency (Li paragraph 0007). 

Regarding claim 2, Gao and Li disclose the method of claim 1. Gao and Li further disclose wherein the limiting condition comprises a maximum number M_max of PDSCH transmissions of which ACK/NACK are reported, and reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions meeting the limiting condition at the time-domain position comprises: reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions at the time-domain position, wherein M is less than or equal to M_max [Li discloses that when HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in a time window, a length of K transmission units may be less than or equal to a length of a time window (Li paragraph 0065). All transmission units of PDSCH in a time window corresponds to a maximum number of PDSCH transmissions, and a length of K transmissions units correspond to M PDSCH transmissions where K transmissions units being less than or equal to the length of time window or less than or equal to maximum PDSCH transmissions]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 6, Gao and Li disclose the method of claim 1. Gao and Li further disclose wherein the limiting condition comprises at least one of M_max, T max, T min or T-delta [Li discloses or, the limiting condition is configured through configuration signaling of the base station; or, the limiting condition is determined by the UE or a network side through at least one of a Hybrid Automatic Repeat reQuest (HARQ) process number, a PDSCH processing delay, an ACK/NACK processing delay, an Uplink (UL) slot proportion or a maximum bit number for ACK/NACK reporting. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 10, Gao and Li disclose the method of claim 1. Gao and Li further disclose wherein the ACKs/NACKs of the M PDSCH transmissions are reported at a same time-domain position [Gao discloses that the terminal determines a same time domain position of ACK/NACK feedback information (Gao paragraph 0022). Li discloses that the ACK/NACK is fed back in the same subframe (i.e. same time domain position) (Li paragraph 0095)], or, the ACKs/NACKs of the M PDSCH transmissions are reported at a same time-domain position through a same carrier, or, the ACKs/NACKs of the M PDSCH transmissions are reported at a same time-domain position through a same frequency-domain resource set. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 11, Gao discloses an Acknowledgement (ACK)/Negative Acknowledgement (NACK) receiving method, comprising: sending, by a base station, signaling to a User Equipment (UE), the signaling being configured to determine a time-domain position for ACK/NACK reporting of one or more Physical Downlink Shared Channel (PDSCH) transmissions [A terminal receives downlink control information carrying an indication for determining a time domain position of ACK/NACK feedback information (see Gao paragraph 0091). The terminal determines a time domain position of ACK/NACK feedback information of physical downlink shared channel according to the indication (Gao paragraph 0135. Also see Gao Figure 3A)]; and
Receiving, by the base station, ACKs/NACKs reported by the UE, the ACKs/NACKs of M PDSCH transmissions meeting a limiting condition and M being an integer greater than 0 [The terminal transmits 
Gao does not expressly disclose M PDSCH transmissions meeting a limiting condition at the time-domain position. 
However, in the same or similar field of invention, Li discloses that HARQ-ACK includes an ACK/NACK corresponding to at least one transmission unit of PDSCH (i.e. an integer greater than 0) (Li paragraph 0060). When HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in a time window, a length of K transmission units may be less than or equal to a length of a time window (Li paragraph 0065). This is same as a limiting condition at the time-domain position (K transmission units being less than a length of a time window). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao to have the feature of receiving, by the base station, ACKs/NACKs reported by the UE, the ACKs/NACKs of M PDSCH transmissions meeting a limiting condition at the time-domain position and M being an integer greater than 0; as taught by Li. The suggestion/motivation would have been to provide the HARQ-ACK information transmission method to solve the problem of low transmission probability and feedback efficiency (Li paragraph 0007)

Regarding claim 14, Gao discloses an Acknowledgement (ACK)/Negative Acknowledgement (NACK) reporting device, comprising a memory and a processor, wherein the memory stores computer programs capable of running in the processor, and when the programs are executed by the processor, the processor is configured to: determine according to signaling sent by a base station, a time-domain position for ACK/NACK reporting of one or more Physical Downlink Shared Channel (PDSCH) transmissions [Gao Figure 12 discloses a terminal which includes a processor, a memory and a transceiver (Gao Figure 12, paragraph 0268). A terminal receives downlink control information carrying an indication for determining a time domain position of ACK/NACK feedback information (see Gao paragraph 0091). The terminal determines a time domain position of ACK/NACK feedback information of physical downlink shared channel according to the indication (Gao paragraph 0135. Also see Gao Figure 3A)]; and

Gao does not expressly disclose M PDSCH transmissions meeting a limiting condition at the time-domain position. 
However, in the same or similar field of invention, Li discloses that HARQ-ACK includes an ACK/NACK corresponding to at least one transmission unit of PDSCH (i.e. an integer greater than 0) (Li paragraph 0060). When HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in a time window, a length of K transmission units may be less than or equal to a length of a time window (Li paragraph 0065). This is same as a limiting condition at the time-domain position (K transmission units being less than a length of a time window). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao to have the feature of reporting ACKs/NACKs of M PDSCH transmissions meeting a limiting condition at the time-domain position, M being an integer greater than 0; as taught by Li. The suggestion/motivation would have been to provide the HARQ-ACK information transmission method to solve the problem of low transmission probability and feedback efficiency (Li paragraph 0007).

Regarding claim 16, Gao and Li disclose the device of claim 14. Gao and Li further disclose wherein the limiting condition comprises a maximum number M_max of PDSCH transmissions of which ACK/NACK are reported, and the processor is specifically configured to: report the ACKs/NACKs of the M PDSCH transmissions at the time-domain position, wherein M is less than or equal to M_max [Li discloses that when HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in a time window, a length of K transmission units may be less than or equal to a length of a time window (Li paragraph 0065). All transmission units of PDSCH in a time window corresponds to a maximum number of PDSCH transmissions, and a length of K transmissions units correspond to M PDSCH transmissions where K transmissions units being less than or equal to the length of time window or less 

Regarding claim 20, Gao and Li disclose the device of claim 14. Gao and Li further disclose the limiting condition comprises at least one of M_ max, T max, T min or T-delta [Li discloses that when HARQ-ACK includes ACK/NACK corresponding to all transmission units of PDSCH in a time window, a length of K transmission units may be less than or equal to a length of a time window (Li paragraph 0065). All transmission units of PDSCH in a time window corresponds to a maximum number of PDSCH transmissions or M_max]; or, the limiting condition is configured through configuration signaling of the base station; or, the limiting condition is determined by a UE or a network side through at least one of a Hybrid Automatic Repeat reQuest (HARQ) process number, a PDSCH processing delay, an ACK/NACK processing delay, an Uplink (UL) slot proportion or a maximum bit number for ACK/NACK reporting. In addition, the same motivation is used as the rejection of claim 14.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, and further in view of Lee et al. (US 2012/0099491; provided in Applicant’s IDS dated 2/9/2021, hereinafter Lee).

Regarding claim 3, Gao and Li disclose the method of claim 2. Gao and Li do not expressly disclose regarding if a number M' of PDSCH transmissions requiring ACK/NACK reporting at the time-domain position is less than or equal to M_max, determining a value of M to be equal to M'; and if M' is greater than M max, determining the value of M to be equal to M_ max, and determining ACKs/NACKs of M_max PDSCH transmissions from ACKs/NACKs of the M' PDSCH transmissions as the ACKs/NACKs of the M PDSCH transmissions.
However, in the same or similar field of invention, Lee discloses that a maximally supportable payload size denoted by X can be used for ACK/NACK transmission (Lee paragraph 0127). If ACK/NACK information is less than X, no spatial bundling may be used (i.e. similar to using a value of M to be same a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of if a number M' of PDSCH transmissions requiring ACK/NACK reporting at the time-domain position is less than or equal to M_max, determining a value of M to be equal to M'; and if M' is greater than M max, determining the value of M to be equal to M_ max, and determining ACKs/NACKs of M_max PDSCH transmissions from ACKs/NACKs of the M' PDSCH transmissions as the ACKs/NACKs of the M PDSCH transmissions; as taught by Lee. The suggestion/motivation would have been to provide a method for generating and transmitting an aggregate or bundling of ACK/NACK information in order to transmit information larger than the predefined payload (Lee paragraph 0009). 

Regarding claim 17, Gao and Li disclose the device of claim 16. Gao and Li do not expressly disclose regarding in response to a number M' of PDSCH transmissions requiring ACK/NACK reporting at the time-domain position being less than or equal to M_max, determine a value of M to be equal to M'; and in response to M' being greater than M_ max, determine the value of M to be equal to M_max, and determine ACKs/NACKs of M_ max PDSCH transmissions from ACKs/NACKs of the M' PDSCH transmissions as the ACKs/NACKs of the M PDSCH transmissions.
However, in the same or similar field of invention, Lee discloses that a maximally supportable payload size denoted by X can be used for ACK/NACK transmission (Lee paragraph 0127). If ACK/NACK information is less than X, no spatial bundling may be used (i.e. similar to using a value of M to be same a M') (Lee paragraph 0128). If ACK/NACK information is larger than X, the size of ACK/NACK transmission may be set to X or less (i.e. similar to determining M to be same as M_max) (Lee paragraph 0129).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of in response to a number M' of PDSCH transmissions requiring ACK/NACK reporting at the time-domain position being less than or equal to M_max, determine a value of M to be equal to M'; and in response to M' being greater than M_ max, determine the value of M to be equal to M_max, and determine ACKs/NACKs of M_ max PDSCH .

Claims 4, 8-9, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, and further in view of CMCC (3GPP TSG RAN WG1 Meeting; Downlink HARQ-ACK feedback timing, R1-1705106; provided in Applicant’s IDS dated 9/29/2020, hereinafter CMCC). 

Regarding claim 4, Gao and Li disclose the method of claim 1. Gao and Li do not expressly disclose wherein the limiting condition comprises at least one of a maximum time interval T_max or a minimum time interval T_min, and reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions meeting the limiting condition at the time-domain position comprises: determining that time intervals between transmission moments of the M PDSCH transmissions and a moment of the time-domain position for ACK/NACK reporting meet at least one of the following conditions: being not greater than T_ max, being not less than T_ min, or being not greater than T_max and not less than T_min.
However, in the same or similar field of invention, CMCC discloses that a UE may support minimum HARQ processing time (i.e. minimum time interval) (CMCC section 2, paragraph 6, page 2). The timing between downlink data and corresponding acknowledgement, denoted by k, may be configured such that when the minimum delay is 2 slots, the set of k may include a minimum value . In one example k can be configured as 2, 4 by higher layer (CMCC section 2, option 2, page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein the limiting condition comprises at least one of a maximum time interval T_max or a minimum time interval T_min, and reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions meeting the limiting condition at the time-domain position comprises: determining that time intervals between transmission moments of the M PDSCH transmissions and a moment of the time-domain position for ACK/NACK reporting meet at least one of the following conditions: being not greater than T_ max, being not less than T_ min, or being 

Regarding claim 8, Gao and Li disclose the method of claim 1. Gao and Li do not expressly disclose wherein determining, by the UE, the time-domain position for ACK/NACK reporting of the PDSCH according to the signaling sent by the base station comprises: determining a numerical value k indicated by the signaling sent by the base station; determining a numerical value n of a last slot or mini-slot for the PDSCH transmission; determining a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting; and determining the first slot or mini-slot available for ACK/NACK reporting as the time-domain position for ACK/NACK reporting.
However, in the same or similar field of invention, CMCC discloses an example (Figure 4) where the set of k includes a value that makes ACK/NACK feedback on an uplink slot. Set of k values is configured by higher layer (i.e. signaling sent by base station). Value of k may larger than or equal to minimum delay of 2 slots. As shown in Figure 4, the slot for ACK/NACK reporting as the time-domain position is determined based on k and minimum delay (CMCC Figure 4, section 2, option 2, page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein determining, by the UE, the time-domain position for ACK/NACK reporting of the PDSCH according to the signaling sent by the base station comprises: determining a numerical value k indicated by the signaling sent by the base station; determining a numerical value n of a last slot or mini-slot for the PDSCH transmission; determining a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting; and determining the first slot or mini-slot available for ACK/NACK reporting as the time-domain position for ACK/NACK reporting; as taught by CMCC. The suggestion/motivation would have been to reduce DCI overhead (CMCC section 2, option 2, page 4).

Regarding claim 9, Gao, Li and CMCC disclose the method of claim 8. Gao, Li and CMCC further disclose wherein slots or mini-slots available for ACK/NACK reporting comprise a UL slot, a UL mini-slot, an undetermined slot or undetermined mini-slot and a Downlink (DL) slot or DL mini-slot except that 

Regarding claim 18, Gao and Li disclose the device of claim 14. Gao and Li do not expressly disclose wherein the limiting condition comprises at least one of a maximum time interval T_max or a minimum time interval T_min, and the processor is specifically configured to: determine that time intervals between transmission moments of the M PDSCH transmissions and a moment of the time-domain position for ACK/NACK reporting meet at least one of the following conditions: being not greater than T_max, being not less than T_min, or being not greater than T_max and not less than T_min.
However, in the same or similar field of invention, CMCC discloses that a UE may support minimum HARQ processing time (i.e. minimum time interval) (CMCC section 2, paragraph 6, page 2). The timing between downlink data and corresponding acknowledgement, denoted by k, may be configured such that when the minimum delay is 2 slots, the set of K may include a minimum value . In one example k can be configured as 2, 4 by higher layer (CMCC section 2, option 2, page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein the limiting condition comprises at least one of a maximum time interval T_max or a minimum time interval T_min, and the processor is specifically configured to: determine that time intervals between transmission moments of the M PDSCH transmissions and a moment of the time-domain position for ACK/NACK reporting meet at least one of the following conditions: being not greater than T_max, being not less than T_min, or being not greater than T_max and not less than T_min; as taught by CMCC. The suggestion/motivation would have been to reduce DCI overhead (CMCC section 2, option 2, page 4).

Regarding claim 22, Gao and Li disclose the device of claim 14. Gao and Li do not expressly disclose wherein the processor is specifically configured to: determine a numerical value k indicated by the signaling sent by the base station; determine a numerical value n of a last slot or mini-slot for the PDSCH transmission; determine a first, more than or equal to n+k, slot or mini-slot available for 
However, in the same or similar field of invention, CMCC discloses an example (Figure 4) where the set of k includes a value that makes ACK/NACK feedback on an uplink slot. Set of k values is configured by higher layer (i.e. signaling sent by base station). Value of k may larger than or equal to minimum delay of 2 slots. As shown in Figure 4, the slot for ACK/NACK reporting as the time-domain position is determined based on k and minimum delay (CMCC Figure 4, section 2, option 2 (page 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein the processor is specifically configured to: determine a numerical value k indicated by the signaling sent by the base station; determine a numerical value n of a last slot or mini-slot for the PDSCH transmission; determine a first, more than or equal to n+k, slot or mini-slot available for ACK/NACK reporting; and determine the first slot or mini-slot available for ACK/NACK reporting as the time-domain position for ACK/NACK reporting; as taught by CMCC. The suggestion/motivation would have been to reduce DCI overhead (CMCC section 2, option 2, page 4).

Regarding claim 23, Gao, Li and CMCC disclose the device of claim 22. Gao, Li and CMCC further disclose wherein slots or mini-slots available for ACK/NACK reporting comprise a UL slot, a UL mini-slot, an undetermined slot or undetermined mini-slot and a Downlink (DL) slot or DL mini-slot except that indicated by dynamic signaling [CMCC Figure 4 discloses an example where the set of k includes a value that makes ACK/NACK feedback on an uplink slot (CMCC Figure 4, section 2, option 2, page 4)]. In addition, the same motivation is used as the rejection of claim 22. 

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, and further in view of Nokia (3GPP TSG RAN WG1 Meeting; On the open aspects of HARQ management, R1-1715546; provided in Applicant’s IDS dated 9/29/2020, hereinafter Nokia). 

claim 7, Gao and Li disclose the method of claim 1. Gao and Li do not expressly disclose wherein reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions meeting the limiting condition at the time-domain position comprises: for each codeword or Code Block Group (CBG), executing, by the UE, a logical AND operation on ACKs/NACKs of codewords or CBGs corresponding to the M PDSCH transmissions to obtain N ACKs/NACKs, N being a number or a maximum number of codewords or CBGs comprised in one PDSCH transmission; or, dividing, by the UE, the M PDSCH transmissions into P groups, and executing, by the UE, the logical AND operation on the ACKs/NACKs of each group of PDSCH transmissions to obtain ACKs/NACKs required to be reported, P being an integer greater than 0 and less than M.
However, in the same or similar field of invention, Nokia discloses that HARQ-ACK bundling may involve performing logical AND over a set of ACK bits, which can be done across CBGs (see Nokia section 3.2 page 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein reporting, by the UE, the ACKs/NACKs of the M PDSCH transmissions meeting the limiting condition at the time-domain position comprises: for each codeword or Code Block Group (CBG), executing, by the UE, a logical AND operation on ACKs/NACKs of codewords or CBGs corresponding to the M PDSCH transmissions to obtain N ACKs/NACKs, N being a number or a maximum number of codewords or CBGs comprised in one PDSCH transmission; as taught by Nokia. The suggestion/motivation would have been to compress HARQ feedback when UL is coverage limited or when UCI size exceeds the reliable capacity of allocated PUCCH resource (Nokia section 3.2 page 7). 

Regarding claim 21, Gao and Li disclose the device of claim 14. Gao and Li do not expressly disclose wherein the processor is specifically configured to: for each codeword or Code Block Group (CBG), execute a logical AND operation on ACKs/NACKs of codewords or CBGs corresponding to the M PDSCH transmissions to obtain N ACKs/NACKs, N being a number or a maximum number of codewords or CBGs comprised in one PDSCH transmission; or, divide the M PDSCH transmissions into P groups, 
However, in the same or similar field of invention, Nokia discloses that HARQ-ACK bundling may involve performing logical AND over a set of ACK bits, which can be done across CBGs (see Nokia section 3.2 page 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Li to have the features of wherein the processor is specifically configured to: for each codeword or Code Block Group (CBG), execute a logical AND operation on ACKs/NACKs of codewords or CBGs corresponding to the M PDSCH transmissions to obtain N ACKs/NACKs, N being a number or a maximum number of codewords or CBGs comprised in one PDSCH transmission; as taught by Nokia. The suggestion/motivation would have been to compress HARQ feedback when UL is coverage limited or when UCI size exceeds the reliable capacity of allocated PUCCH resource (Nokia section 3.2 page 7).


Allowable Subject Matter

Claims 5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414